DETAILED ACTION
The response filed on 03/21/2022 has been entered and made of record.

Claim Status
Claims 9, 16, 35, 42, 53, 59, 64 and 70 are amended.
Claims 1-8, 11, 15, 18-34, 37, 41, 44-52, 58 and 69 are cancelled.
No Claim(s) is/are added.
Claims 9-10, 12-14, 16-17, 35-36, 38-40, 42-43, 53-57, 59-68 and 70 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant’s arguments filed on 03/21/2022 (See Applicant Arguments/Remarks, pages 13-15) with respect to claims 9, 35, 53 and 64 have been considered and are persuasive because claims 9, 35, 53 and 64 further amended to include the subject matter of claims 15, 41, 58 and 69 respectively.  The rejections to claims 9-10, 12-14, 35-36, 38-40, 53-57, 61-68 and 72 under 35 U.S.C. §102(a)(1) are withdrawn.  The rejections to claims 16-17, 42-43, 59-60 and 70-71 under 35 U.S.C. §103 are withdrawn. 
 
Allowable Subject Matter
Claims 9-10, 12-14, 16-17, 35-36, 38-40, 42-43, 53-57, 59-68 and 70-72 (renumbered as 1-32) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance (See applicant’s persuasive arguments, pages 13-15, filed on 03/21/2022) satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e).  In this case, the substance of applicant's remark indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record.  Thus, no examiner's statement of reasons for allowance is necessary (see M.P.E.P 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on Monday – Friday 9:00am – 5:00pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, YEMANE MESFIN can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/PETER CHEN/Primary Examiner, Art Unit 2462